

116 HR 3231 IH: Renovate and Enhance Veterans Meeting Halls and Posts Act of 2019
U.S. House of Representatives
2019-06-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3231IN THE HOUSE OF REPRESENTATIVESJune 12, 2019Mr. Collins of New York (for himself and Mr. King of New York) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo authorize the Secretary of Veterans Affairs to carry out a pilot program to provide grants to veterans service organizations for upgrading local chapter facilities, including technology at such facilities, in rural areas, and for other purposes. 
1.Short titleThis Act may be cited as the Renovate and Enhance Veterans Meeting Halls and Posts Act of 2019 or the REVAMP Act of 2019. 2.Grants to veterans service organizations for facility rehabilitation and technology in rural areas (a)Pilot programThe Secretary of Veterans Affairs shall carry out a pilot program to award grants to eligible veterans service organizations.
(b)Eligible activities and usesAn eligible veterans service organization may use a grant made under this section only for— (1)repairs or rehabilitation of a facility in a rural area of an eligible veterans service organization; and
(2)acquiring or upgrading computers and technology for such a facility. (c)ApplicationsAn application for a grant under this section—
(1)shall be in such form and submitted in accordance with such procedures as the Secretary shall establish; and (2)shall include a plan for the proposed repair, rehabilitation, or technology upgrading and acquisition activities to be conducted using the grant amounts.
(d)Selection criteriaThe Secretary shall select applications to receive grants under the pilot program pursuant to a competition and using criteria that include— (1)the extent of need for such grants;
(2)the quality of the plan proposed for repair or rehabilitation of the facility involved or for acquiring or upgrading computers and technology for such a facility; (3)the capacity or potential capacity of the applicant to successfully carry out the plan; and
(4)other factors as the Secretary determines appropriate. (e)Limitations (1)AmountAn eligible veterans service organization may not receive a grant under this section during any fiscal year in an amount exceeding the lesser of—
(A)the aggregate cost of the proposed activities and uses under subsection (b) for which the grant amounts will be used; or (B)$75,000.
(2)TimingAn eligible veterans service organization that receives a grant under this section for a fiscal year shall be ineligible for any grant under this section for any of the succeeding five fiscal years. (f)Prohibition of new construction or acquisitionA grant under this section may not be used for the construction or acquisition of a new facility.
(g)RegulationsThe Secretary shall prescribe regulations necessary to carry out the pilot program not later than 90 days after the date of the enactment of this Act. (h)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this section—
(1)for fiscal year 2020, $5,000,000; and (2)for subsequent fiscal years, such sums as may be necessary to carry out the pilot program.
(i)DefinitionFor purposes of this section, the term eligible veterans service organization means a local or area chapter, post, or other unit— (1)of any organization that is chartered under part B of subtitle II of title 36, United States Code, and that has as among its primary purposes honoring, promoting, advocating for, providing services for, or providing assistance to veterans or any group of veterans, as determined by the Secretary; and
(2)that is located in a rural area, as determined by the Secretary. 